ACCEPTED
                                                                                                01-14-01007-CV
                                                                                      FIRST COURT OF APPEALS
                                                                                              HOUSTON, TEXAS
                                                                                            1/5/2015 2:30:44 PM
                                                                                           CHRISTOPHER PRINE
                                                                                                         CLERK

                                    CAUSE NO. 201165958

LPP MORTGAGE, LTD.,                             §          IN THE DISTRICT COURT
                                                                                FILED IN
Plaintiff,                                      §                        1st COURT OF APPEALS
                                                §                            HOUSTON, TEXAS
V.                                              §          HARRIS     COUNTY,
                                                                         1/5/2015TEXAS
                                                                                  2:30:44 PM
                                                §                        CHRISTOPHER A. PRINE
CENTAMARK LUXURY HOMES, LTD.,                   §                                 Clerk
JACK V. DENNIS, JR., and ALLAN R.               §
AVERY,                                          §
Defendants                                      §          127TH JUDICIAL DISTRICT


                        ALLAN R. AVERY’S NOTICE OF APPEAL


TO THE HONORABLE JUDGE OF SAID COURT:

       COMES NOW Defendant ALLAN R. AVERY, and files this Notice of Appeal, and in

support thereof, would respectfully show unto this Honorable Court the following:

1.     ALLAN R. AVERY, desires to appeal from the Order Granting Summary Judgment

signed by Court on September 30, 2014.

2.     ALLAN R. AVERY, appeals to either the First or the Fourteenth Court of Appeals,

Houston, Texas, or to such other Court as is determined.

                                            Respectfully Submitted,



                                            /s/ Jarett T. LaRochelle
                                            Jarett T. LaRochelle
                                            Texas Bar No. 24041296
                                            One Riverway, Suite 1700
                                            Houston, Texas 77056
                                            713-907-8668 telephone
                                            713-840-6351 facsimile
                                            ATTORNEY FOR DEFENDANT ALLAN R.
                                            AVERY
                                CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing notice has been served upon
all known parties or counsel of record in accordance with the Texas Rules of Civil Procedure on
this the 17th day of December, 2014.


                                             /s/ Jarett T. LaRochelle
                                             Jarett T. LaRochelle